975 So. 2d 1195 (2008)
Artagus J. ROBINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5981.
District Court of Appeal of Florida, First District.
March 6, 2008.
Nancy Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Artagus J. Robinson is hereby granted belated appeal from judgment and sentence in case number 2007-CF-2171 in the Circuit Court for Leon County. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court to be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed to represent appellant in the appeal if he qualifies for such an appointment.
WEBSTER, BENTON, and POLSTON, JJ., concur.